Citation Nr: 0016874	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  94-28 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of back 
injury, including insomnia and muscle aches of the arms, legs 
and neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
November 1991, with additional service in the National Guard.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDING OF FACT

The veteran's claim for service connection for residuals of a 
back injury, including insomnia and muscle aches of the arms, 
legs and neck, is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
back injury, including insomnia and muscle aches of the arms, 
legs and neck, is not well-grounded.  38 U.S.C.A. § 5107(b) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in substance, that he incurred a back 
disability while in the service.  He maintains that he 
injured his back while he and a comrade were lifting a 500 
lb. anchor from a causeway to a boat.  The boat shifted 
positions away from the causeway, causing the other man to 
drop his end of the anchor.  As a result, the veteran fell 
down and hurt his back.  He maintains that as residuals of 
this injury he experiences insomnia and muscle aches of the 
arms, legs and neck.  As the veteran continues to suffer from 
these residuals, a favorable determination is requested.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for residuals of a 
back injury, including insomnia and muscle aches, of the 
arms, legs and neck.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claim for 
service connection for residuals of a back injury, including 
insomnia and muscle aches of the arms, legs and neck, to be 
well-grounded.  Initially, there must be competent (i.e. 
medical) evidence of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Secondly, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service, as shown through lay or medical evidence.  
Layno v. Brown 6 Vet. App. 465, 469 (1994).  Finally, there 
must be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown through medical 
evidence.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records have been obtained and 
indicate that the veteran complained of low back pain in 
December 1987.  The assessment was muscle strain, and on 
follow-up that same month, the complaints were resolved.  A 
November 1988 record indicates right biceps strain.  The 
veteran complained of low back pain of one day's duration in 
July 1989, and was assessed with a strain.  The veteran 
complained of middle back pain of two days' duration in 
October 1989 and was assessed with thoracic muscle 
spasm/strain.  The veteran complained of low back pain on the 
right side in July 1991, which he described as having lasted 
for 16 hours.  The assessment was rule-out muscle strain.  
The veteran reported having fallen down stairs in September 
1991.  Radiographic examination of the left shoulder, 
cervical spine and lumbar spine were within normal limits.  
The assessment was contusions.  According to the report of 
the veteran's October 1991 separation medical examination, 
his spine and lower extremities, as well as upper 
extremities, were normal on clinical evaluation.  No defects 
or diagnoses were identified.  According to the veteran's 
separation report of medical history, he indicated swollen or 
painful joints, recurrent back pain, and cramps in the legs.  
Additional notes provide that a review of the veteran's chart 
indicated treatment for musculoskeletal strain of the back.  
In addition, it is noted that the veteran complained of 
recurrent back pain from the level of the scapula to the 
upper lumbar, only after heavy lifting > 50 lbs., no medical 
evaluation and resolves spontaneously.  

The post-service medical evidence of record shows that the 
veteran has made complaints regarding the back, and provides 
relevant objective findings.  VA outpatient treatment reports 
show that the veteran complained of mid-back pain for two 
weeks' duration in August 1993, and stated that he was 
unaware of an injury.  The diagnosis was musculoskeletal 
lumbar back pain.  In September 1993, he complained of mid-
back pain and noted an injury at work.  The diagnosis was 
continuing back strain.  Radiographic examination at that 
time resulted in an impression of very minimal scoliosis 
involving dorsal spine.  Also in September 1993, the veteran 
complained of localized back tenderness, following an injury 
six weeks earlier.  The impression was soft tissue bruising 
of the thoracic spine, and need to rule out bony injury.  
Later that same month, the radiologic findings were noted to 
be  consistent with mild thoracolumbar scoliosis and possible 
T6 fracture, stable.  In January 1994, the veteran related 
the in-service injury with the anchor as the beginning of his 
back pain.  He said that after this injury he had been fine 
with occasional aches until he fell off a hay wagon in August 
1993.  The assessment was recurrent muscle strain secondary 
to faulty body mechanics.  A February 1994 physical therapy 
note provides that the veteran said that his back had been 
better with less lifting and application of good body 
mechanics.  The day before, he had fallen off a horse and 
been dragged for a little distance.  The assessment was 
muscle strain, goals met but continue secondary to new onset 
of back pain, muscle spasm.  The veteran was assessed with 
low back pain muscle strain in May 1994.

Turning to VA examinations, the report of an October 1993 VA 
examination provides that the veteran recounted continued 
back pain since the injury on active duty.  The veteran 
recounted taking an unidentified muscle relaxant and Motrin 
with partial relief of symptoms.  He also complained of 
muscle aches in the back, arms and legs with numbness 
occurring when he slept.  He said that the muscle relaxant 
did not help the muscle aches but made them worse.  The 
veteran also reported insomnia since April 1991, that he did 
not use sleeping pills, slept only about one hour a night and 
four hours a day, and in the past had stayed awake for more 
than four straight days and then slept for 32 or more hours.  

Present complaints were noted to be dull, aching upper back 
pain, stiffness and tingling, radiating up to his shoulders 
but not to the legs, accompanied by marked muscle spasm, with 
lifting and stooping aggravating the symptoms.  

On physical examination, the veteran displayed normal gait 
and station, normal heel and toe walk and satisfactory squat.  
It was noted that there was a mild thoracolumbar scoliosis, 
and mild back tenderness but no muscle spasm.  It was noted 
that straight leg raising test was negative bilaterally; 
there were no lower extremity reflex, sensory or motor 
deficits; the muscles of the arms and legs were non-tender 
and non-inflamed; and strength was normal.  X-ray 
examinations of the thoracic and lumbar spine segments were 
interpreted as resulting in no abnormal findings.

The final pertinent diagnosis was chronic thoracolumbar 
strain; scoliosis of spine, not diagnosed; insomnia; muscle 
spasm in back, arms and legs - cause and disability not 
diagnosed.  

According to the report of an October 1994 VA examination, 
the veteran offered similar complaints regarding the 
worsening of his back, as well as insomnia.  It was noted 
that on physical examination, there was no limitation of back 
mobility, the veteran could lean forward and back, and had 
marked gyrations of the back on percussion and palpitation of 
the paravertebral muscles.  It was noted that there did seem 
to be a history of complaint to the back movements.  The 
diagnosis was that the examiner found no evidence of organic 
dysfunction on the veteran's examination.  The examiner noted 
strongly suspecting an emotional component to the veteran's 
symptomatology.  

Pursuant to the Board's remand, the veteran was scheduled for 
a VA examination in December 1999.  The veteran failed to 
report.  The evidence of record indicates that the RO had 
sent the correspondence to the veteran's most recent address 
of record.  There is no evidence in the record that the 
veteran failed to receive notice of the examination.  

In correspondence received in October 1994, two witnesses 
stated that the veteran had suffered from a sleep disorder 
and muscle, joint and back pain since returning from the Navy 
in 1991.  It was offered that because of his symptoms, the 
veteran was unable to work or pursue an education, and did 
not function as a normal person.  It was observed his 
medication made him sleep for 24 - 36 hours straight and did 
not help his pain.  

During a September 1994 personal hearing at the RO, the 
veteran described the in-service incident lifting a 500 lb. 
anchor.  The veteran said that after this incident his back 
had hurt during the rest of his service, and that he had 
sought treatment for it 15 - 20 times.  He said that during 
these times he was told he had a muscle strain, given Motrin, 
and told to return to work.  

The veteran said that he had not sought medical treatment 
during the initial two years following service because he 
could not afford private medical care.  He said that he did 
not know about VA until August 1993.  He explained that he 
had not injured his back during 1991 - 1993, except for once 
in 1993 when his back hurt while at work and he became dizzy.  
He said that he blacked out, fell off a hay stack and the hay 
stack then fell on him.  Shortly after, he went to a VA 
medical facility where he said that radiographic examination 
found scoliosis and twisting of the thoracic and cervical 
bodies.  He said that he had received Motrin and muscle 
relaxants from a VA medical facility for what he said was 
diagnosed as "myelosclerosis," and that treatment and 
physical therapy did not help.  His last VA medical 
appointment was in April 1994.  The veteran described his 
current symptoms relating to back pain, insomnia and arm 
aches.  He also described their effect on his employability.  
He said that he eventually began to receive unemployment 
because he was unable to work.  The veteran related his 
opinion that his insomnia was a result of his 1988 in-service 
back injury.  He said that the insomnia had started at the 
time of the injury and continued since then. 

Notwithstanding the current medical findings, the veteran's 
post-service medical records do not provide competent 
evidence, such as a medical opinion, showing a nexus or link 
between the veteran's current complaints and findings 
pertaining to the back, insomnia and muscle aches and his 
active service.  Ideally, such an opinion would be based on a 
review of the record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The October 1993 VA examination failed to link any 
of the veteran's complaints to his service or any injury 
incurred therein.  

Moreover, there is no evidence of continuity of 
symptomatology.  The veteran's back was normal on clinical 
evaluation at separation, and relevant post-service medical 
findings were not clinically noted until two years later.  
Significantly, the veteran's post-service complaints began 
only after the veteran incurred an injury during employment.  
Given this intercurrent, post-service injury, the veteran's 
post-service complaints and findings are too remote to be 
reasonably related to his service or any injury incurred 
therein in the absence of supporting competent evidence.  

The Board recognizes the contentions by the veteran and his 
witnesses that he currently has residuals of a back injury as 
a result of an injury incurred during his active service.  
While the veteran and his witnesses are competent to describe 
their observations, as laypersons they are not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis or attribution of etiology.  Id.  
Accordingly, the testimony by the veteran and his witnesses 
does not constitute competent evidence that any of the 
current findings related to his back, insomnia or muscle 
aches are the result of, or related to, his military service 
or any injury incurred therein.

The Board notes the RO's attempts to assist the veteran 
develop evidence in support of his claim by scheduling 
examinations.  However, the October 1993 VA examination found 
no evidence of a nexus, and the October 1994 VA examination 
found no evidence of organic dysfunction and the examiner 
strongly suspected an emotional component to the veteran's 
symptomatology.  The RO scheduled the veteran for another VA 
examination in December 1999 but the veteran failed to 
report.  The Board points out that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The Board also notes the veteran's 1994 testimony that he 
received unemployment benefits due to his back disability, 
and that no records from the Social Security Administration 
(SSA) have been associated with the veteran's claims file.  
On the other hand, in 1999 the RO sent correspondence to the 
veteran's known addresses requesting that he provide names, 
addresses and completed authorizations for all private and 
non-VA health care providers who had treated him for 
residuals of a back injury.  The veteran did not respond to 
the RO's request.  As there is no evidence that the veteran 
did not receive the RO's request, the Board considers his 
failure to respond as an absence of indication that 
additional medical records exist.  Accordingly, the Board 
finds that further development to obtain additional medical 
records in the custody of the SSA, that have not been 
identified as available, is not necessary.

Because of the lack of competent medical evidence linking the 
veteran's active duty to any of the current findings 
pertaining to his back, insomnia or muscle aches, his claim 
is not well-grounded and the appeal based thereon is thus 
denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
service connection for the claimed disability.  See Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim for service connection for 
residuals of a back injury, including insomnia and muscle 
aches of the arms, legs and neck, not having been received, 
the appeal is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

